     Case 2:20-cv-03974-KS Document 34 Filed 12/04/20 Page 1 of 2 Page ID #:511



 1    Michael A. Taitelman, Esq. (CA SBN 156254)
      Steven B.F. Stiglitz, Esq. (CA SBN 222667)
 2    FREEDMAN + TAITELMAN, LLP
      1801 Century Park West, 5th Floor
 3    Los Angeles, California 90067
      Telephone: (310) 201-0005
 4    Facsimile: (310) 201-0045
      E-mail:     mtaitelman@ftllp.com
 5                sstiglitz@ftllp.com
 6    Attorneys for Plaintiff BM Real Estate
      Services, Inc. dba Priority Financial Network
 7

 8
                            UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11
      BM REAL ESTATE SERVICES, INC.         )         Case No. 2:20-cv-3974
12    D BM REAL ESTATE SERVICES,            )         Hon. Karen Stevenson
      INC. DBA PRIORITY FINANCIAL           )
13    NETWORK, a California corporation,    )
                                            )
14                       Plaintiff,         )         STIPULATION RE: DISMISSAL
                                            )         PURSUANT TO RULE 41(a)(1)(ii)
15                     -against-            )
                                            )
16    ANGEL OAK MORTGAGE                    )
      SOLUTIONS LLC, a Delaware limited )
17    liability company; and DOES 1 through )
      10, inclusive,                        )
18                                          )
                         Defendants,        )
19                                          )
                                            )
20                                          )
                                            )
21

22

23

24

25

26

27

28


                                                1
                           STIPULATION TO DISMISS ACTION WITH PREJUDICE
     Case 2:20-cv-03974-KS Document 34 Filed 12/04/20 Page 2 of 2 Page ID #:512



 1          Plaintiff BM Real Estate Services, Inc. d/b/a Priority Financial Network
 2    (“Priority Financial”) and defendant Angel Oak Mortgage Solutions, LLC (“Angel
 3    Oak”), by and through their respective counsel of record, hereby stipulate and request
 4    an Order that the above-entitled action be dismissed in its entirety with prejudice,
 5    subject to the Court retaining jurisdiction to enforce the parties’ settlement agreement.
 6

 7

 8        IT IS SO STIPULATED.
 9

10    DATED: December 4, 2020
                                              EVERSHEDS SUTHERLAND (US) LLP
11

12

13
                                                       By: /s/ Ian S. Shelton
                                                         Ian S. Shelton
14                                                       Attorneys for Defendant
                                                         Angel Oak Mortgage Solutions, LLC
15

16

17
      DATED: December 4, 2020
18                                            FREEDMAN + TAITELMAN, LLP1
19

20                                                     By:__/s/ Steven B.F. Stiglitz________
                                                          Michael A. Taitelman
21                                                        Steven B.F. Stiglitz
22                                                     Attorneys for Plaintiff
                                                       BM Real Estate Services, Inc. dba
23                                                     Priority Financial Network
24

25

26

27    1
       Pursuant to Central District Local Rule 5-4.3.4(a)(2)(i), filing counsel attests that all
28    other signatories listed, and on whose behalf this filing is submitted, concur in the
      filing’s content and have authorized the filing.
                                                   2
                            STIPULATION TO DISMISS ACTION WITH PREJUDICE
